NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EVELYN XIOMARA ECHEVERRIA-                      No.    18-73186
AGUILAR,
                                                Agency No. A205-207-730
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Evelyn Xiomara Echeverria-Aguilar, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum and withholding of removal. Our jurisdiction is governed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Echeverria-Aguilar’s testimony, asylum

applications, and declarations as to the basis of her claim for relief and the number

of her siblings, as well as on the omission in her asylum applications and

declarations as to her father’s death. See id. at 1048 (adverse credibility finding

reasonable under the totality of the circumstances); see also Silva-Pereira v. Lynch,

827 F.3d 1176, 1185 (9th Cir. 2016) (omissions that tell a “much different – and

more compelling – story of persecution than [the] initial application” can properly

form the basis for an adverse credibility finding (quoting Zamanov v. Holder, 649

F.3d 969, 974 (9th Cir. 2011))). Echeverria-Aguilar’s explanations do not compel

a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

Echeverria-Aguilar does not challenge the agency’s finding that she failed to

provide corroborative evidence. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

                                          2                                    18-73186
opening brief are waived). Thus, in the absence of credible testimony, in this case,

Echeverria-Aguilar’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We lack jurisdiction to consider Echeverria-Aguilar’s contentions as to the

IJ’s denial of her Convention Against Torture claim because she failed to raise that

claim to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

We also lack jurisdiction to consider Echeverria-Aguilar’s contention that the IJ

violated her due process rights, and her contentions regarding her eligibility for

voluntary departure in light of Pereira v. Sessions, 138 S. Ct. 2105 (2018), because

she did not raise these arguments to the BIA. See id.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    18-73186